DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on May 26, 2021 and January 24, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 


Claim Objections
 	As to claim 5, the Examiner suggests “wherein the color filter layer”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.


	As to claim 2, there is a lack of antecedent basis for “the first area” and “the second area”. 
	
	
Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nakamoto et al. (U.S. Patent Publication No. 2018/0301491 A1), as cited in the IDS and hereafter “Nakamoto”.


	As to claim 1, Nakamoto teaches:
A substrate 12 having a plurality of photoelectric conversion elements 42.  Nakamoto teaches a corresponding solid-state imaging device.  See Nakamoto, FIG. 16F.

A color filter layer 47 disposed on the substrate, and comprising a plurality of color filter segments corresponding to the plurality of photoelectric conversion elements.

An optical waveguide layer 141 over the color filter layer, and comprising a waveguide partition grid 100, a waveguide material in spaces of the waveguide partition grid, and an anti-reflection film 49 on the waveguide partition grid and the waveguide material.

Wherein a width of a top of the waveguide partition grid is larger than a width of a bottom of the waveguide partition grid.  Nakamoto teaches a width of a top of the waveguide partition grid larger than a width of a bottom of the waveguide partition grid because the partition grid has an upside-down trapezoidal shape.  Id.
	

	As to claim 2, Nakamoto teaches the waveguide partition grid 100 has a first waveguide portion (Examiner defined bottom half of 100) in the first area and a second waveguide portion (Examiner defined top half of 100) corresponding to the first waveguide portion in the second area, and a second waveguide width of a top of the second waveguide portion is greater than a first waveguide width of a top of the first waveguide portion.  Id.  Since the Examiner defined second waveguide portion forms a top half of 100, it necessarily has a greater width than the Examiner defined bottom half of 100.

 	As to claim 20, Nakamoto teaches the waveguide material in the spaces also has a trapezoidal shape, wherein a trapezoid is the combination of a rectangle and two triangles.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakamoto as applied to claim 1.

 	As to claim 4, Nakamoto does not teach the instant claimed ratio.
On the other hand, if the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device:  In re Gardner v. TEC Systems, Inc., 220 USPQ 777.    


Claims Allowable If Rewritten in Independent Form
 	Claims 3, 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Not Relied Upon
 	The following prior art was not relied upon by the Examiner but is made of record:
Chou et al. (U.S. Patent Publication No. 2017/007163 A1)
Jo (U.S. Patent No. 11,102,431 B2)



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829